Atkinson, J.
This was a claim case in a justice court. The levy was dismissed’ upon the ground that the execution had been fully paid off, there being entries of levies which were sufficient in amount to discharge the execution in full. The execution did show a number of entries of levies upon personal property, which were unexplained. No evidence at all was introduced at the trial to show the value of the property embraced in these levies. This was absolutely essential to the determination of the question as to whether the levies unexplained were sufficient to raise a presumption of payment; and for this reason the justice of the peace erred in dismissing the levy, and the certiorari should have been sustained. Judgment reversed.

All the Justices concur.